—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of aggravated unlicensed operation of a motor vehicle in the first degree and two counts of felony driving while intoxicated, defendant contends that the People failed to prove probable cause for his arrest because no testimony was adduced at the probable cause hearing identifying him as the operator of the vehicle. That issue is not preserved for our review because defendant never denied his status as the operator of the vehicle before the suppression court (see, People v Martin, 50 NY2d 1029, 1031; People v Curtis, 186 AD2d 994). In any event, that contention is belied by the record, which establishes that the arresting officer identified defendant as the operator of the vehicle that he stopped for Vehicle and Traffic Law violations. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Felony Driving While Intoxicated.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.